The opinion of the court was delivered,
by Agnew, J.
This case comes before us under a special Act of Assembly, approved the 15th day of March 1870, authorizing us to take jurisdiction of it, and to proceed to hear and determine all questions of law and fact arising upon the record and proceedings in the cause. The name of J. Charles Dickens, an attorney of the several courts of Allegheny county, was, on the 26th of September 1864, stricken from the roll of attorneys of the several Courts of Common Pleas, Oyer and Terminer, Quarter Sessions and Orphans’ Court. This resulted from an investigation ordered by the Court of Common Pleas upon the petition of members of the bar, charging Mr. Dickens with misbehavior in his office, as an attorney, upon three specifications, to wit, Participating in the exhibition of “Russell’s Panorama of the Rebellion,” and making pretended gifts at the close of each exhibition of valuables, as an inducement to draw full houses — Acting in bad faith and fraudulently in procuring the extension of the real estate of John F. Perry, under execution, with a view to-hinder and delay his bon& fide creditors — And soliciting a member of the bar to make *176another member drunk, for the purpose of obtaining an unfair advantage in the postponement of a cause in which Dickens was attorney.
After a careful examination of the records and testimony in the case, we are of opinion that the 3d charge only is sustained. The 1st fails in point of law, and the 2d in point of fact. However unprofessional the conduct of Mr. Dickens was in relation to the exhibition of “Russell’s Panorama,” and we think it indefensible, his conduct on that single occasion ought not to be the ground of expulsion from his office of attorney. The doctrine of Austin’s Case, 6 Rawle 191, is, that the power of the court may be exercised against attorneys at law, either for a contempt which is an offence against the court itself, or for unfitness, which disqualifies the attorney from filling the office properly. In the present case no contempt was committed, and the expulsion rests upon the charge of unfitness to exercise the office of an attorney. If an attorney should by a series of unprofessional acts, disgraceful to him as a man, form a character which unfits him for association with the fair and honorable men of the profession, and disqualifies him from receiving the confidence of men of integrity, bringing reproach upon himself and upon the profession to which he belongs, we will not say such unfitness, the result of habitual practices, cannot be made the subject of inquiry by the court and expulsion from the bar. But certainly an act merely discreditable but not infamous, such as a participation in making pretended gifts as a means of giving notoriety to an exhibition innocent in itself, while it would lose a member of the bar the favor and countenance of the high-minded men of the profession, cannot of itself give jurisdiction to the court to take judicial cognisance of it, and expel him from his office. To admit such a power would expose the members of the bar to the whims, caprice, peculiar views and prejudices of judges. The office of an attorney is too important to him, to those dependent on his efforts, and to the public, to be thus at the mercy of any one. The preparation of years to enable one to practise, and the prospects of a lifetime, ought not to be in the power' of men, however upright, to blast, who, from peculiarity of disposition or habits of thought, may exercise the power unjustly. Austin’s Case is a forcible illustration of the thought just expressed. We are of opinion, therefore, that the 1st specification, though true in fact, was insufficient in law to support the order of expulsion.
The second specification is unsupported by the evidence, and we need take no further notice of it.
But the third we regret to believe is well supported. The testimony of C. B. M. Smith, Esq., a highly respectable member of the bar, does not apply to the same time and place testified to by Mr. Linn. The conversation between Dickens and Linn, in which *177the former told the latter of his purpose to make Mr. Whitesell, his opposing attorney, drunk, in order to beat him in the next cause coming on, and proposed to him to take Whitesell out and give him another drink, occurred in the court-room, and while the court was sitting. The conversation to which Mr. Smith refers took place in Dickens’ office. No doubt Mr. Smith thought at the time it was a joke on part of Dickens; but the testimony of Mr. Linn, as to the occurrence in the court-room, leaves a very different impression on our minds; and the facts stated by him are corroborated by Wiedman, while the opinion of the latter does not cleanse the facts of their real color. We are compelled to conclude that Mr. Dickens was “playing a sharp game” as he expressed it, in earnest; and that he was engaged in the unwarrantable and highly censurable attempt to make his opponent drunk in order to take an advantage of him. This was a wicked act, as well as one which struck directly at the due administration of justice. In its effect and criminal purpose it differs none from tampering with a juror, corrupting a witness or bribing a judge. It strikes directly at the interests of the opposite party, with as great force as if he lost his cause from the misconduct of juror, witness or judge. The man who can do this thing is unfit to practise in a court where justice is administered, and should be expelled from its bar; or at least should be suspended from the practice until he has shown by sincere amendment, that his offence is thoroughly purged. The office of an attorney at law is a highly honorable one, as well as one of great importance to society. The necessities of men, in a state of high civilization, require the profession of the law as a distinct calling; one to be exercised by men trained to it by a long course of study, and qualified by skill and learning to understand, protect and assert the rights of others, who by reason of the state of society, or their own inability, cannot act for themselves. As property increases and new forms of it are developed, new institutions are created for its management; and as the business of society multiplies, interweaves and expands, and wealth and luxury follow in the train of commerce and the arts, the relations of men become more and more complicated and render the profession of the lawyer indispensable and important. Integrity, as well as skill and learning, is essential to the character of the profession, and it becomes the duty of the bench, as well as of the bar itself, to preserve that character in its highest state, as a means of usefulness, and of answering the true end of a profession so honorable and at the same time so needful. Notwithstanding the prejudices of some, the ignorance of others, and even the discredit occasionally brought upon the office by unworthy members, we are glad to know that the bar is filled with many worthy men, and that a trust and confidence almost unlimited is iustly reposed in it by the public. In the present case the *178three judges of the court below agreed in opinion in finding the third specification to be true, and. in this we find no error. We are compelled, therefore, to affirm the order of the court under that specification, leaving the appellant to make his application to the judges of that court for readmission, should they think his offence sufficiently atoned for by six years’ exclusion from the practice of his profession in the courts from which he was expelled, and that he has retrieved his character by good conduct so as to warrant his return to practice there.
Order affirmed upon the third specification of the complaint, with costs.